Citation Nr: 0432862	
Decision Date: 12/13/04    Archive Date: 12/21/04	

DOCKET NO.  99-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right foot disorder claimed as residuals of a right foot 
injury.   

2.  Entitlement to service connection for chronic sinus 
infections.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel





INTRODUCTION

The veteran had active military service from August 1952 to 
June 1954.  

This matter arises from an August 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The RO, in pertinent 
part, denied service connection for residuals of a right foot 
injury and chronic sinus infections.  

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues that are the subject of this 
decision has been obtained.  

2.  A chronic acquired right foot disorder was not shown in 
service or for many years thereafter; nor was osteoarthritis 
disabling to a compensable degree during the first post 
service year.

3.  The competent and probative medical evidence of record 
establishes that the veteran does not have a chronic acquired 
right foot disorder related to service on any basis including 
reported injury.

4.  Chronic sinus infections were not shown in service or for 
many years thereafter.

5.  The competent and probative medical evidence of record 
shows that chronic sinus infections have not been linked to 
service on any basis.  



CONCLUSIONS OF LAW

1.  A chronic acquired right foot disorder claimed as 
residuals of a right foot injury was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).  

2.  Chronic sinus infections were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  


The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits which in this case was made prior to 
November 9, 2000, the date the VCAA was enacted.    

In the present case, the veteran filed the claims now at 
issue in April 1998.  By rating decision dated in August 1998 
the RO denied entitlement to service connection for residuals 
of a right foot injury and chronic sinus infections.  

It was only after the initial rating decision was promulgated 
that the RO provided notice to the appellant in August 2002 
regarding what information and evidence must be submitted to 
substantiate the claims, as well as what evidence and 
information must be submitted by the claimant, what evidence 
and information will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudications, the timing 
of the notice does not comply with the express requirements 
of the law as found by the CAVC in Pelegrini.  While the CAVC 
did not address whether, and, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice of this kind may be non-
prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, supra.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ decision notice was not prejudicial to the appellant.")  
In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  


To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes error, especially since an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.




There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, supra.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the 
VCAA notice requirement was harmless error.  As the Board 
elaborates in more detail below, notice was provided to the 
appellant on a number of occasions, and the case was in 
active development.  

The Board details below the ongoing adjudications of the 
claim at issue which constitute the subject matter of the 
current appellate review, and the multiple documentations 
providing the appellant notice as well as assistance 
rendered.    

The appellant was given notice of the requirements for 
service connection in the August 1998 rating decision, a 
statement of the case issued in September 1998, and 
supplemental statements of the case issued in March 2000, 
June 2000, and September 2003.  

The RO also advised the appellant of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  

By letter dated in August 2002, the veteran was notified of 
the impact of the VCAA on the matters that are the subject of 
this decision, of VA's duty to assist him in obtaining 
evidence for his claims, what the evidence must demonstrate, 
and which evidence VA will acquire on his behalf, as opposed 
to that evidence or information that it was his 
responsibility to submit.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran was also examined by competent medical 
professionals who provided opinions regarding the 
disabilities now at issue.  

As such, all relevant facts have been properly developed with 
regard to the issues that are the subject of this decision, 
and all evidence necessary for an equitable disposition of 
these issues has been obtained.  VA, therefore, has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

Moreover, as the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  

In view of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claims.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the claimant.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board discussed earlier, the veteran was afforded 
numerous opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Criteria
General Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disability that is 
diagnosed after military service if clinical evidence relates 
the disorder to an incident of military service.  See 
38 C.F.R. § 3.303(d).  


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, shall be service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one which a lay person's observations is 
competent.  See Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R § 
3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


Residuals of a Right Foot Injury

Service medical records indicate that the veteran sustained 
an injury to his right great toe in February 1953 when hit on 
the foot by a forklift.  X-rays indicated that he sustained a 
comminuted fracture of the end of the distal phalanx with no 
apparent separation or displacement fragments.  A subsequent 
examination of the right foot during May 1954 was negative 
for any residuals of that injury.  

In conjunction with his Reserve duty following his discharge 
from active service, the veteran had a number of physical 
examinations in 1958, 1962, 1965, 1966, 1968, 1969, 1972, 
1973, 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 
1983, 1984, and 1985.  None of these reflect complaints of 
pain or clinical findings of pathology associated with the 
veteran's right foot.  

Treatment records received by the veteran from August 1988 
through November 1993 reflect diagnoses of callosities on the 
right foot; otherwise, the right foot was noted to be normal 
during X-ray studies.  

The veteran was seen in February 1999 at a VA medical 
facility.  He indicated that he had broken several bones of 
the right foot.  Sesamoiditis of the plantar aspect of the 
first metatarsophalangeal joint of the right foot was 
diagnosed.  




The veteran then had a VA examination of the right foot in 
September 2003.  The examiner reviewed the veteran's claims 
file in conjunction with the examination.  He noted the 
injury to the veteran's right foot sustained during military 
service, as well as the X-rays taken in February 1999 that 
were suggestive of an old stress fracture.  X-rays taken in 
conjunction with the examination were consistent with those 
taken in February 1999.  

The examiner also noted that no pain was elicited during 
range of motion testing of the first metatarsophalangeal 
joint of the right foot.  He concluded that the veteran 
currently has degenerative joint disease of the first 
metatarsophalangeal joint of the right foot identified by X-
ray, as well as physical examination.  

He also noted that although this is proximal to the site of 
the injury sustained by the veteran during military service, 
there was no correlation between current clinical findings 
and the acute injury sustained by the veteran in 1953.  

To support his conclusion, the examiner indicated that the 
lack of continuity of medical treatment suggested that the 
injury sustained in service had healed well without further 
disability.  

Furthermore, he advised that the veteran has an anatomical 
variant of a high arched foot structure with a plantar 
prominent first metatarsal that has a high propensity towards 
first metatarsophalangeal joint arthritis due to the lifelong 
increase in trauma to the affected joint structure.  

The examiner also noted that it is well documented in medical 
literature that this anatomical position does increase the 
overall body weight and load subsequent to the sesamoid 
apparatus which leads to the degenerative arthritis effects.  



No clinical evidence has been submitted by the veteran to 
contradict the forgoing findings.  Given this, the evidence 
tends to indicate that the injury sustained to the veteran's 
right foot during active military service was transient in 
nature, and resolved without any residual disability.  

Also, the post service medical documentation shows that 
osteoarthritis was not shown until many years following 
service, muchless disabling to a compensable degree during 
the first post service year. 

The veteran is a lay person who has expressed an opinion 
relating a right foot disorder to service.  He is not 
competent to address causation or etiology of his heart 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
right foot disorder claimed as residuals of a right foot 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
right foot disorder claimed as residuals of a right foot 
injury.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Chronic Sinus Infections

Records of the veteran's active military service are negative 
for either findings or treatment for sinus infections.  

Subsequent to his release from active military service, the 
veteran served in the United States Navy Reserves until 
March 1985.  Various examinations conducted during the 
veteran's Reserve service note complaints of sinus problems.  

During one such examination conduced in conjunction with the 
veteran's retirement from Reserve service in March 1985, it 
was noted that the veteran had received treatment for his 
sinuses in November 1984.  However, no chronic disability of 
the sinuses was noted.  

No further clinical evidence of a chronic sinus disorder has 
been submitted by the veteran.  In view of this, and given 
that service medical records do not reflect a chronic sinus 
disorder manifested by recurrent infections, the Board again 
finds no reasonable basis upon which to predicate a grant of 
the benefit sought on appeal.  

The veteran is a lay person who has expressed an opinion 
relating chronic sinus infections to service.  He is not 
competent to address causation or etiology thereof.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic sinus 
infections.  38U .S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

The Board finds that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Entitlement to service connection for a chronic acquired 
right foot disorder, claimed as residuals of a right foot 
injury. is denied.  

Entitlement to service connection for chronic sinus 
infections is denied.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



